         Case 6:20-cv-00458-LSC Document 1 Filed 04/03/20 Page 1 of 4                    FILED
                                                                                2020 Apr-03 PM 03:51
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION

                                                   }
                                                   }
DONNA BEAVERS,                                     }
Plaintiff,                                         }
                                                   }
                                                   }
vs.                                                        Civil Action No.:
                                                   }
                                                   }
                                                   }
TOWN OF PARRISH.,                                  }
Defendant.                                         }
                                                   }
                                                   }
                                                   }
                                                   }
                                                   }


I. JURISDICTION
    1. The jurisdiction of this court is invoked pursuant to 28 U.S.C. 1331, 1343,

      42 U.S.C. 1983, as amended, 28 U.S.C. 2201 and 2202, and the Fair Labor

      Standards Act of 1938 ("FLSA"), 29 U.S.C. § 201-219 (1994), as amended,

      and the anti-retaliation provisions of the FLSA.

II. PARTIES

      2. Plaintiff is a citizen of the State of Alabama.

      3. Defendant is a municipal corporation located in Walker County, Alabama.

      4. Defendant is an employer within the meaning of FLSA.

III. STATEMENT OF PLAINTIFF'S CLAIMS
         Case 6:20-cv-00458-LSC Document 1 Filed 04/03/20 Page 2 of 4




      OVERTIME PAY

      5. Plaintiff claims she suffered violations of the overtime wage and anti-

retaliation provisions of the FLSA. Plaintiff seeks judgment for unpaid minimum

compensation, overtime compensation, liquidated damages, and attorneys’ fees;

plaintiff also seeks compensatory and punitive damages for retaliatory discharge and

reinstatement.

      6. The defendant cannot work the employee (wage earner) for a workweek

longer than forty hours unless his employee (wage earner) receives overtime

compensation at a rate of not less than one and a half ties regular rate. 29 U.S.C.

Section 207 (a)(1).

      7. Plaintiff was forced to work overtime without compensation. 29 U.S.C.

Section 203 (g) beginning on to-wit, February of 2017. Plaintiff claims that from

this date to the date that she was terminated, she worked over 372 hours overtime

without overtime pay.

      8. Plaintiff worked overtime without compensation and the defendant knew

or should have known of the overtime work. Reich, 28 F.3d at 1081-82.

      9. The plaintiff was not an exempt employee. Plaintiff did not customarily

and regularly direct the work of at least two or more other full-time employees or

their equivalent. Nor did the plaintiff work primarily as a manager in that her duties

were not primarily managerial or supervisory. The evidence is that plaintiff’s duties
         Case 6:20-cv-00458-LSC Document 1 Filed 04/03/20 Page 3 of 4




were primarily as a clerk.     Plaintiff would work her hours and then be told to

manually adjust her time to 40 hours if and when she was over 40 hours in a week.

      10. Plaintiff was not paid her overtime all the way up to this year when she

was terminated.



      11. The Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for injunctive relief is his only means of

receiving adequate relief. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendants' unlawful practices unless enjoined by the court.

      12. The Plaintiff avers that as a consequence of the Defendants' illegal

actions, Plaintiff has suffered mental anguish and other damages.

      13. The employer committed a willful violation of the statue when it/she

knowingly disregarded the possibility that it/he was violating the statute.

      WHEREFORE, premises considered, plaintiff demands judgment for unpaid

overtime and attorney fees and costs and compensatory damages. Plaintiff prays for

such other and further, different or additional relief as justice may require.
        Case 6:20-cv-00458-LSC Document 1 Filed 04/03/20 Page 4 of 4




                                    /s/ Terrell E. McCants
                                      ______________________________
                                     Terrell E. McCants (ASB-2299-L68M)


Burrell & McCants
712 32nd Street South
Birmingham, Al 35233
(205) 202-5599
fax: (205)918-8041    e-mail: Terrell@burrellmccants.com
